DETAILED ACTION
Claims 1, 3, 4, 8, 9, 12-15, 17, 18, 20, 22-24, 27-29, 31, and 32 are presented for examination. Claims 4, 9, 24 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's remarks filed 3 February 2022 have been fully considered and Examiner’s response is as follows:
Regarding Drawings:
Applicant remarks page 10 further argues:
The Office Action appears to indicate that adding text to the flow chart would add structure to the drawings. However, there is no requirement in the MPEP that requires text to be included in the blocks of a flow chart. The blocks of the flow chart are clearly indicated by the associated reference numbers in FIG. 2, and the operations performed in each of the blocks of the flow chart are clearly described in the specification with regard to the methods of the disclosure and no text is required to be included in the flow chart boxes of FIG. 2 in order to provide "structure"
Examiner is clarifying herein that the requirement for suitable descriptive legends being added to figure 2 is derived from 37 CFR 1.84(o) which gives Examiner discretion to decide when legends are required when “necessary for understanding of the drawing.”

Regarding §103:
Applicant remarks page 11 argues:
the claim must be viewed as a whole and not just merely finding words in a reference. The disclosure must identify the operations as provided in the claims. Therefore, while Ebury may disclose "time intervals," or "wellbore parameters," or "things being adjusted," Ebury fails to disclose "calculating a time interval T between adjustment of the wellbore parameter and a resulting change at a bottom hole assembly of a drill string." 
This argument has been fully considered and is persuasive. For example, the Examiner agrees that the claim requires “adjusting a wellbore parameter” and not merely things being adjusted. The claim requires that the thing being adjusted is a wellbore parameter. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over US patent 11,215,045 B2 Harmer [herein “Harmer”].
Applicant’s remaining arguments are moot it light of the withdraw of the rejection.
Drawings
The drawings received on 3 February 2022 are objected to because: 
37 CFR 1.84(o), states:
(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Figure 2 is a series of blank unlabeled boxes. There is no information or text with respect to the steps performed in figure 2. Examiner is requiring suitable descriptive legends be added as they are necessary for understanding the drawing. Corresponding description from the Specification should be used in order to avoid adding new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 has been appropriately corrected. Accordingly, Examiner's objection(s) to the claim(s) are withdrawn.
Claim Rejections - 35 USC § 112
Claims 9 and 24 have been appropriately corrected. Accordingly, Examiner's rejection under § 112 is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 9, 12, 13, 15, 17, 18, 20, 23, 24, 28, 29, 31, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent 11,215,045 B2 Harmer [herein “Harmer”].
Claim 1 recites “1. A method for a subterranean drilling operation.” Harmer column 1 lines 15-17 disclose “In hydrocarbon exploration industries, models of physical response of a drilling system may be used in the planning phase of a drilling operation.” A hydrocarbon drilling operation is a subterranean drilling operation.
Claim 1 further recites “comprising: adjusting a wellbore parameter.” Examiner is interpreting “wellbore parameter” in light of Specification paragraph 16. While not lexicographically defined by the examples discussed in Specification paragraph 16, “wellbore parameter” is interpreted to encompass at least the specific examples of Specification paragraph 16. In particular, Specification paragraph 16 “altering … a speed of the drill string.” See also dependent claim 8. Parent claim 1 is interpreted as encompassing at least the specific embodiments of its corresponding dependent claims, including dependent claim 8.
Harmer column 10 line 23 discloses “varying the rotational speed.” Varying the rotational speed is altering a speed of the drill string.
Harmer column 9 lines 19-24 disclose:
In 304, one or more automated sequences can be selected and scheduled to characterize the drilling system responses during a portion of the drilling operations. In some embodiments, for example, the automated sequences may be a series of operations, over a period of time, that vary one or more operating parameters of the drilling operation.
A sequence that varies an operating parameter of the drilling operation is adjusting at least one wellbore parameter.
Claim 1 further recites “calculating a time interval T between adjustment of the wellbore parameter and a resulting change at a bottom hole assembly of a drill string.” Harmer title discloses “Characterizing Responses in a Drilling System.” A response includes a delay from a cause. Harmer column 13 line 43 discloses “a wait period.” The wait period response delay is a time interval between the adjustment and a corresponding change.
Harmer column 12 lines 24-28 disclose “The control system 100 may measure the responses to the sequence performed by the drilling system, for example, using one or more of the sensors 122, 128, and 134 located both at the surface and downhole.” The measured response is a downhole change of the drill string.
Claim 1 further recites “using the time interval T and determining resistance in a wellbore; and modeling the resistance to form a friction model of the wellbore.” Harmer column 12 lines 56-57 disclose “This may be used to calibrate friction models.” Calibrating a friction model is determining a resistance to form a friction model of the wellbore.
Claim 3 further recites “3. The method of claim 1, wherein the calculating the time interval T further comprises: transmitting a control signal from a surface of a subterranean formation to the bottom hole assembly of the drill string in the wellbore, measuring a time interval T(1) between when the control signal is transmitted at the surface and when the wellbore parameter is adjusted at the surface, measuring a time interval T(2) between when the control signal is received at the bottom hole assembly and when the resulting change is detected at the bottom hole assembly, and calculating the time interval T in the wellbore based on a difference between the T(1) and T(2) time intervals.” Harmer figures 4 each have time on the x-axis. This shows corresponding times for the respective input parameter adjustment(s) and corresponding output responses. This difference in recorded time of the outputs from the inputs is a respective time interval defined by a respective start and stop T(1) and T(2) times. See also Harmer column 7 lines 23-26 discussion of timestamps and sensor data aligned with drilling parameters. The corresponding profiles of Harmer figures 4 show many such time intervals.
Harmer column 12 lines 24-28 disclose “The control system 100 may measure the responses to the sequence performed by the drilling system, for example, using one or more of the sensors 122, 128, and 134 located both at the surface and downhole.”
Furthermore, Harmer column 16 claim 5 discloses a starting and stopping point of the sequence.
Claim 4 further recites “4. (Currently Amended) The method of claim 3, further comprising: calculating a friction value FV of the wellbore based on the time interval T.” Harmer column 12 lines 56-57 disclose “This may be used to calibrate friction models.” Calibrating a friction model is determining a friction value based on the corresponding timed sensor data.
Claim 4 further recites “calculating a friction value FV each time a pipe segment is added to the drill string, wherein each successive friction value FV represents a change from a last calculated friction value.” Harmer column 8 lines 21-26 disclose:
the control system 100 may be aware of the changes taking place during drilling operations (e.g. the drill string 160 getting longer). In response to the changes, the control system 100 may automatically update the automated sequences in accordance with the evolving well construction.
The drill string getting longer is one or more pipe segments being added to the drill string. Automatically updating the sequence is recalculating corresponding friction values. Harmer column 12 lines 56-57 disclose “This may be used to calibrate friction models.” Calibrating a friction model is calculating a friction value.
Claim 4 further recites “and building a friction model of the wellbore based on incremental changes between successive friction values FV; and adjusting a control parameter of the subterranean drilling operation in view of the friction value FV.” Harmer column 8 lines 36-41 disclose:
The measured and recorded responses may be used to update models of the drilling system and modify the operational parameters of the drilling operations. The system 100 may automatically link measured and recorded responses back into the setup/calibration of real-time models.
Updating the models and calibrating real-time models is building corresponding friction models based on incremental changes. Modifying the operational parameters of the drilling operation is adjusting a control parameter of the subterranean drilling operation in view of the updated models with corresponding friction value(s).
Claim 4 further recites “wherein the control parameter is selected from a group consisting of: tracking rotational orientation of a portion of a face of a drill bit; adjusting a wellbore fluid flow rate; adjusting a drill string rotational speed; determining movements of the drill string to reduce friction in the drill string; or a combination thereof.” From the above list of alternatives the Examiner is selecting “adjusting a drill string rotational speed.”
Harmer column 14 lines 11-14 disclose “the calibrated models may be used to govern how the drilling system is controlled (how motion inputs are made at surface: pumping, rotating and block movements) to safely maximize drilling performance and efficiency.” Governing control of rotating motion is adjusting a drill string rotational speed.
Claim 8 further recites “8. The method of claim 1, wherein adjusting the wellbore parameter comprises: adjusting a wellbore pressure; adjusting a rotational speed of the drill string; starting pumps; stopping pumps; or a combination thereof.” From the above list of alternatives the Examiner is selecting “adjusting a rotational speed of the drill string.”
Harmer column 10 line 23 discloses “varying the rotational speed.” Varying the rotational speed is adjusting a rotational speed of the drill string.
Claim 9 further recites “9. The method of claim 8, wherein the rotational speed of the drill string is 0 revolutions per minute (RPM) prior to adjusting the rotational speed of the drill string, wherein adjusting the wellbore pressure comprises raising the wellbore pressure, lowering the wellbore pressure, or a combination thereof.” In claim 8 above Examiner selected the alternative of “adjusting a rotational speed of the drill string.” Accordingly only the claim language “wherein the rotational speed of the drill is 0 revolutions per minute (RPM) prior to adjusting the rotational speed of the drill string” is relevant to Examiner’s current claim mapping in this rejection.
Harmer column 13 lines 40-42 disclose “as the drill string 160 increases in length, it may take more time for the rotational speed to stabilize downhole after startup.” Startup is when the RPM is 0 before the startup. Startup and time for the downhole rotational speed to stabilize is an adjustment of the rotational speed of the drill string.
Claim 9 further recites “and wherein adjusting the rotational speed of the drill string occurs at successive pipe joint operations.” Harmer column 13 lines 40-42 disclose “as the drill string 160 increases in length, it may take more time for the rotational speed to stabilize downhole after startup.” The drill string increasing in length is one or more pipe join operations. Harmer column 9 line 6 discloses “the pipe.”
Claim 12 further recites “12. The method of claim 8, wherein adjusting the rotational speed of the drill string is performed along a predetermined, input torque profile or a predetermined, input speed profile.” From the above list of alternatives the Examiner is selecting “a predetermined, input speed profile.”
Harmer column 10 line 23 discloses “varying the rotational speed.” See also Harmer column 9 lines 19-24 discussed above regarding Harmer’s “automated sequence.” Harmer figure 4D shows an example “rotational speed (input)” sequence which is a predetermined input speed profile.
Harmer column 1 lines 36-37 disclose “a pre-defined sequence to calibrate a torque and drag model.”
Claim 13 further recites “13. The method of claim 12, further comprising adjusting the frictional model by comparing the input torque profile to a received torque profile or the input speed profile to a received speed profile.” Harmer column 14 lines 3-5 disclose “the collected data can be collected and may be compared to the model of the drilling system response, and the model of the drilling system response can be calibrated.” Comparing the model to the system response to calibrate the model is comparing an input profile to a received profile. The collected data is a received profile. The model of the response corresponds with an input profile.
Claim 15 recites “15. A method for a subterranean drilling operation.” Harmer column 1 lines 15-17 disclose “In hydrocarbon exploration industries, models of physical response of a drilling system may be used in the planning phase of a drilling operation.” A hydrocarbon drilling operation is a subterranean drilling operation.
Claim 15 further recites “comprising:… adjusting a wellbore parameter at the surface of a subterranean formation.” Examiner is interpreting “wellbore parameter” in light of Specification paragraph 16. While not lexicographically defined by the examples discussed in Specification paragraph 16, “wellbore parameter” is interpreted to encompass at least the specific examples of Specification paragraph 16. In particular, Specification paragraph 16 “altering … a speed of the drill string.” See also dependent claim 8. Parent claim 1 is interpreted as encompassing at least the specific embodiments of its corresponding dependent claims, including dependent claim 8.
Harmer column 10 line 23 discloses “varying the rotational speed.” Varying the rotational speed is altering a speed of the drill string.
Harmer column 9 lines 19-24 disclose:
In 304, one or more automated sequences can be selected and scheduled to characterize the drilling system responses during a portion of the drilling operations. In some embodiments, for example, the automated sequences may be a series of operations, over a period of time, that vary one or more operating parameters of the drilling operation.
A sequence that varies an operating parameter of the drilling operation is adjusting at least one wellbore parameter.
Claim 15 further recites “comprising: transmitting a control signal from a surface of a subterranean formation to a bottom hole assembly of a drill string in a wellbore; … measuring a time interval T(1) between when the control signal is transmitted at the surface and when the wellbore parameter is adjusted at the surface; measuring a time interval T(2) between when the control signal is received at the bottom hole assembly and when a resulting change is detected at the bottom hole assembly; and calculating a time interval T based on a difference between the T(1) and T(2) time intervals.” Harmer figures 4 each have time on the x-axis. This shows corresponding times for the respective input parameter adjustment(s) and corresponding output responses. This difference in recorded time of the outputs from the inputs is a respective time interval defined by a respective start and stop T(1) and T(2) times. See also Harmer column 7 lines 23-26 discussion of timestamps and sensor data aligned with drilling parameters. The corresponding profiles of Harmer figures 4 show many such time intervals.
Harmer column 12 lines 24-28 disclose “The control system 100 may measure the responses to the sequence performed by the drilling system, for example, using one or more of the sensors 122, 128, and 134 located both at the surface and downhole.”
Furthermore, Harmer column 16 claim 5 discloses a starting and stopping point of the sequence.
Claim 17 further recites “17. The method of claim 15, further comprising calculating a friction value FV of the wellbore based on the time interval T.” Harmer column 12 lines 56-57 disclose “This may be used to calibrate friction models.” Calibrating a friction model is determining a friction value based on the corresponding timed sensor data.
Claim 18 further recites “18. The method of claim 17 further comprising: adjusting a control parameter of the subterranean drilling operation in view of the friction value FV.” Harmer column 8 lines 36-41 disclose:
The measured and recorded responses may be used to update models of the drilling system and modify the operational parameters of the drilling operations. The system 100 may automatically link measured and recorded responses back into the setup/calibration of real-time models.
Updating the models and calibrating real-time models is building corresponding friction models based on incremental changes. Modifying the operational parameters of the drilling operation is adjusting a control parameter of the subterranean drilling operation in view of the updated models with corresponding friction value(s).
Claim 18 further recites “wherein adjusting the control parameter adjusts at least one operation selected from a group consisting of: tracking rotational orientation of a portion of a face of a drill bit; adjusting a wellbore fluid flow rate; adjusting a drill string rotational speed; determining movements of the drill string to reduce friction in the drill string; adjusting tool face orientation; or a combination thereof.” From the above list of alternatives the Examiner is selecting “adjusting a drill string rotational speed.”
Harmer column 14 lines 11-14 disclose “the calibrated models may be used to govern how the drilling system is controlled (how motion inputs are made at surface: pumping, rotating and block movements) to safely maximize drilling performance and efficiency.” Governing control of rotating motion is adjusting a drill string rotational speed.
Claim 20 further recites “20. The method of claim 17, wherein determining the friction value FV of the wellbore occurs at successive pipe joint operations.” Harmer column 8 lines 21-26 disclose:
the control system 100 may be aware of the changes taking place during drilling operations (e.g. the drill string 160 getting longer). In response to the changes, the control system 100 may automatically update the automated sequences in accordance with the evolving well construction.
The drill string getting longer is one or more pipe segments being added to the drill string. Automatically updating the sequence is recalculating corresponding friction values. Harmer column 12 lines 56-57 disclose “This may be used to calibrate friction models.” Calibrating a friction model is calculating a friction value.
Claim 20 further recites “and wherein a friction model of the wellbore is developed incrementally as each of the successive pipe joint operations is performed.” Harmer column 8 lines 36-41 disclose:
The measured and recorded responses may be used to update models of the drilling system and modify the operational parameters of the drilling operations. The system 100 may automatically link measured and recorded responses back into the setup/calibration of real-time models.
Updating the models and calibrating real-time models is building corresponding friction models based on incremental changes. Modifying the operational parameters of the drilling operation is adjusting a control parameter of the subterranean drilling operation in view of the updated models with corresponding friction value(s).
Claim 23 further recites “23. The method of claim 15, wherein the wellbore parameter is selected from a group consisting of: axial movement of the drill string; rotational movement of the drill string; rotational speed of the drill string; or a combination thereof.” From the above list of alternatives the Examiner is selecting “adjusting a rotational speed of the drill string.”
Harmer column 10 line 23 discloses “varying the rotational speed.” Varying the rotational speed is adjusting a rotational speed of the drill string.
Claim 24 further recites “24. The method of claim 23, wherein the rotational speed of the drill string is 0 revolutions per minute (RPM) prior to adjusting the rotational speed of the drill string, wherein adjusting the axial movement of the drill string comprises raising the drill string, lowering the drill string, or a combination thereof.” In claim 23 above Examiner selected the alternative of “adjusting a rotational speed of the drill string.” Accordingly only the claim language “wherein the rotational speed of the drill is 0 revolutions per minute (RPM) prior to adjusting the rotational speed of the drill string” is relevant to Examiner’s current claim mapping in this rejection.
Harmer column 13 lines 40-42 disclose “as the drill string 160 increases in length, it may take more time for the rotational speed to stabilize downhole after startup.” Startup is when the RPM is 0 before the startup. Startup and time for the downhole rotational speed to stabilize is an adjustment of the rotational speed of the drill string.
Claim 24 further recites “wherein adjusting the rotational speed of the drill string is performed along an input torque profile that is predetermined or an input speed profile that is predetermined.” From the above list of alternatives the Examiner is selecting “a predetermined, input speed profile.”
Harmer column 10 line 23 discloses “varying the rotational speed.” See also Harmer column 9 lines 19-24 discussed above regarding Harmer’s “automated sequence.” Harmer figure 4D shows an example “rotational speed (input)” sequence which is a predetermined input speed profile.
Harmer column 1 lines 36-37 disclose “a pre-defined sequence to calibrate a torque and drag model.”
Claim 24 further recites “and wherein the bottom hole assembly is adapted to detect and measure a received torque profile or a received speed profile from the drill string.” Harmer column 12 lines 24-28 disclose “The control system 100 may measure the responses to the sequence performed by the drilling system, for example, using one or more of the sensors 122, 128, and 134 located both at the surface and downhole.” Downhole includes the bottom hole assembly. See Harmer column 4 lines 58-61.
Harmer column 7 lines 18- disclose “The sensor data 140, 142, and 144 may include … drilling parameters (e.g., depth, hook load, torque, etc.).” Torque sensor data is measuring a torque.
Claim 28 recites “28. A system for conducting a subterranean operation.” Harmer column 1 lines 15-17 disclose “In hydrocarbon exploration industries, models of physical response of a drilling system may be used in the planning phase of a drilling operation.” A hydrocarbon drilling operation is a subterranean drilling operation.
Claim 28 further recites “comprising: a wellbore friction modeling system comprising: a logic device.” Harmer column 4 lines 21-23 disclose “The control system 100 may include a rig computing resource environment 105, which may be located onsite at the drilling rig 102.” Harmer column 14 lines 43-44 disclose “processors 504, which is (or are) connected to one or more storage media 506.” Processors are logic devices.
Claim 28 further recites “configured to: … initiate an adjustment of a wellbore parameter at the surface, such that the adjustment of the wellbore parameter causes a resultant change of the wellbore parameter at the bottom hole assembly.” Examiner is interpreting “wellbore parameter” in light of Specification paragraph 16. While not lexicographically defined by the examples discussed in Specification paragraph 16, “wellbore parameter” is interpreted to encompass at least the specific examples of Specification paragraph 16. In particular, Specification paragraph 16 “altering … a speed of the drill string.” See also dependent claim 8. Parent claim 1 is interpreted as encompassing at least the specific embodiments of its corresponding dependent claims, including dependent claim 8.
Harmer column 10 line 23 discloses “varying the rotational speed.” Varying the rotational speed is altering a speed of the drill string.
Harmer column 9 lines 19-24 disclose:
In 304, one or more automated sequences can be selected and scheduled to characterize the drilling system responses during a portion of the drilling operations. In some embodiments, for example, the automated sequences may be a series of operations, over a period of time, that vary one or more operating parameters of the drilling operation.
A sequence that varies an operating parameter of the drilling operation is adjusting at least one wellbore parameter.
Claim 28 further recites “configured to: initiate transmission of a control signal from a surface of a subterranean formation to a bottom hole assembly, … calculate a time interval T(1) between when the control signal is transmitted at the surface and when the wellbore parameter is adjusted at the surface, and calculate a time interval T(2) between when the control signal is received at the bottom hole assembly and when the resultant change in the wellbore parameter is detected at the bottom hole assembly; and calculate a time interval T based on a difference in the time intervals T(1) and T(2).” Harmer figures 4 each have time on the x-axis. This shows corresponding times for the respective input parameter adjustment(s) and corresponding output responses. This difference in recorded time of the outputs from the inputs is a respective time interval defined by a respective start and stop T(1) and T(2) times. See also Harmer column 7 lines 23-26 discussion of timestamps and sensor data aligned with drilling parameters. The corresponding profiles of Harmer figures 4 show many such time intervals.
Harmer column 12 lines 24-28 disclose “The control system 100 may measure the responses to the sequence performed by the drilling system, for example, using one or more of the sensors 122, 128, and 134 located both at the surface and downhole.”
Furthermore, Harmer column 16 claim 5 discloses a starting and stopping point of the sequence.
Claim 29 further recites “29. The system of claim 28, wherein the logic device is further configured to calculate a friction value FV of a wellbore based on the time interval T.” Harmer column 12 lines 56-57 disclose “This may be used to calibrate friction models.” Calibrating a friction model is determining a friction value based on the corresponding timed sensor data.
Claim 29 further recites “and to adjust a control parameter of the subterranean operation in view of the friction value FV.” Harmer column 8 lines 36-41 disclose:
The measured and recorded responses may be used to update models of the drilling system and modify the operational parameters of the drilling operations. The system 100 may automatically link measured and recorded responses back into the setup/calibration of real-time models.
Updating the models and calibrating real-time models is building corresponding friction models based on incremental changes. Modifying the operational parameters of the drilling operation is adjusting a control parameter of the subterranean drilling operation in view of the updated models with corresponding friction value(s).
Claim 31 further recites “31. The system of claim 29, wherein the control parameter is selected from a group consisting of: tracking rotational orientation of a portion of a face of a drill bit; adjusting a wellbore fluid flow rate; adjusting a rotational speed of a drill string; determining movements of the drill string to reduce friction in the drill string; adjusting tool face orientation; or a combination thereof.” From the above list of alternatives the Examiner is selecting “adjusting a rotational speed of a drill string.”
Harmer column 14 lines 11-14 disclose “the calibrated models may be used to govern how the drilling system is controlled (how motion inputs are made at surface: pumping, rotating and block movements) to safely maximize drilling performance and efficiency.” Governing control of rotating motion is adjusting a rotational speed of a drill string.
Claim 32 further recites “32. The system of claim 29, wherein the logic device is further configured to calculate the friction value FV of the wellbore at successive pipe joint operations.” Harmer column 8 lines 21-26 disclose:
the control system 100 may be aware of the changes taking place during drilling operations (e.g. the drill string 160 getting longer). In response to the changes, the control system 100 may automatically update the automated sequences in accordance with the evolving well construction.
The drill string getting longer is one or more pipe segments being added to the drill string. Automatically updating the sequence is recalculating corresponding friction values. Harmer column 12 lines 56-57 disclose “This may be used to calibrate friction models.” Calibrating a friction model is calculating a friction value.
Claim 32 further recites “and to model a friction profile of the wellbore based on the friction value FV calculated at each successive pipe joint operation.” Harmer column 8 lines 36-41 disclose:
The measured and recorded responses may be used to update models of the drilling system and modify the operational parameters of the drilling operations. The system 100 may automatically link measured and recorded responses back into the setup/calibration of real-time models.
Updating the models and calibrating real-time models is building corresponding friction models based on incremental changes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Harmer as applied to claim 15 above, and further in view of US 2013/0032407 A1 Edbury, et al. [herein “Edbury”].
Claim 22 further recites “22. The method of claim 15, wherein the control signal is selected from a group consisting of: an acoustic signal; axial motion of the drill string; a pressure pulse in a fluid in the wellbore; stopping flow of fluid in the wellbore; starting flow of fluid in the wellbore; adjusting flow of fluid in the wellbore; an electrical signal; a communication signal; a communication message; or a combination thereof.” Harmer column 4 lines 45-51 disclose:
equipment for performing operations of the drilling rig 102, and may be monitored and controlled via the control system 100, e.g., the rig computing resource environment 105. … sending control processes to the rig
But Harmer does not explicitly disclose how the control process are sent or communicated by the control system; however, in analogous art of controlling a drilling operation, Edbury paragraph 71 lines 6-9 teach “The MWD tool may transmit data to the surface by way of mud pulsing, electromagnetic telemetry, or any other form of data transmission (such as acoustic or wired drillpipe).”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harmer and Edbury. One having ordinary skill in the art would have found motivation to use a control system and controllers with data transmission capabilities for the advantageous purpose of using conventional forms of data transmission for a drilling rig. See Edbury paragraph 71.
Allowable Subject Matter
Claims 14 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
US patent 11,215,045 B2 Harmer [herein “Harmer”] figure 4A has torque as one of the outputs. Harmer column 7 lines 18- disclose “The sensor data 140, 142, and 144 may include … drilling parameters (e.g., depth, hook load, torque, etc.).” Torque sensor data is measuring a torque. But Harmer fails to teach estimating a trapped torque.
US patent 10,400,570 B2 Erge, et al. [herein “Erge”] column 1 lines 50-51 teaches “torque and drag plots are used for operational analysis.” Erge column 6 lines 45-51 teach using a variety of parameters including “initial peak torque on startup of rotation of the drill string … to determine the likelihood of the drill string becoming stuck in the well bore.” But Erge fails to teach a trapped torque.
US 2013/0032407 A1 Edbury, et al. [herein “Edbury”] paragraph 98 teaches “With the bit on bottom drilling, as the drill pipe RPM is set to zero, the torque trapped in the string rotates the BHA to the right until the torque in the string at the surface is balanced with the reactive torque from the motor trying to rotate the BHA the opposite direction.” This is a description of the effects caused by the trapped torque and a method of balancing the torque. However, removing the trapped torque is not using a friction model to estimate a trapped torque.
US patent 10,851,640 B2 Gillan [herein “Gillan”] column 3 lines 11-16 teach:
calculate a rotational displacement to remove the trapped torque using data detected and obtained during a rotary drilling process. Based on the calculated rotational displacement, the system may determine the amount of reverse rotation required to reduce or remove trapped torque
Gillan column 11 lines 8-9 teach that a steady-state torque reached after startup represents an amount of trapped torque in the drill string. But Gillan fails to teach a friction model and thus fails to teach analyzing a friction model to estimate the trapped torque.
But none of the references taken either alone or in combination with the prior art of record disclose “analyzing the friction model to estimate trapped torque” in combination with the remaining elements and features of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        30 June 2022